Citation Nr: 1117144	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for inactive minimal pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1950 to March 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which continued a previously assigned noncompensable rating for inactive minimal pulmonary tuberculosis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following a review of the claims file, the Board finds that further development is needed before deciding the claim.  The Veteran claims that he has current breathing problems that are secondary to damage (scarring) caused by his service-connected tuberculosis; he states that his breathing problems began two years and three months after he quit smoking in approximately in May 2001.  He last appeared for a VA respiratory examination in June 2005.  Since that time, he has presented additional private and VA medical evidence in support of his claim, including a March 2007 head/neck PET CT (computed tomography) report that lists "minimal scarring in the superior segment of the right lower lobe" among the findings and an April 2008 private chest x-ray report that listed chronic left basilar scarring as an impression.  He should be afforded a VA pulmonary tuberculosis examination to obtain a medical opinion concerning whether any of his current respiratory complaints are related to his service connected tuberculosis.

By way of background, the Board notes that the Veteran was initially service-connected for chronic minimal active pulmonary fibrosis and assigned a 100 percent rating in an October 1952 rating decision under Diagnostic Code 6723.  An in-service hospital summary showed that he was diagnosed with minimal pulmonary tuberculosis in March 1951 and hospitalized at the Valley Forge Army Hospital where a lesion on the right lower lobe continued to improve with no tendency to spread beyond the right base.  By May 1951 the entire process had cleared until there was only a fibrous nodule remaining in the region of the initial lesion with no evidence of spread.  

The schedular criteria in effect at that time provided for graduated ratings for tuberculosis after it was determined to be inactive.  Public Law 90-493 repealed section 356 of title 38, which provided graduated ratings for inactive tuberculosis.  However, the repealed section still applies in the case of any veteran who on August 18, 1968, was receiving or entitled to receive compensation for tuberculosis.  See 38 C.F.R. §§ 4.89, 4.96, 4.97 (2010).

In this case, the Veteran's disability is evaluated under the schedular criteria for diseases of the lungs and pleura - tuberculosis, pertaining to ratings for pulmonary tuberculosis entitled on August 19, 1968.  Under Diagnostic Code 6723, inactive pulmonary tuberculosis is to be evaluated based either upon the length of time since the active disease process, or upon the residual effects of the condition while active.  A 100 percent rating is warranted for active tuberculosis and for the two years following the date of inactivity.  Thereafter, for the next four years or up to six years after the date of inactivity, a 50 percent rating is warranted.  For the next five years, or to 11 years after the date of inactivity, a 30 percent rating will be granted.  A 30 percent rating is also warranted for the diagnosis of far-advanced lesions at any time while the disease process was active.  38 C.F.R. § 4.97. 

In cases where there were moderately advanced lesions during the active stage, or continued disability, emphysema, dyspnea on exertion or other impairment of health attributable to tuberculosis, a 20 percent rating will be warranted.  In all other cases, a noncompensable rating will be effectuated for inactive tuberculosis.  38 C.F.R. § 4.97, Diagnostic Code 6723 (although 38 C.F.R. § 4.97 was amended, effective October 7, 1996, the criteria for rating pulmonary tuberculosis where a veteran was entitled to compensation on August 19, 1968, were not changed).

The Veteran's minimal pulmonary tuberculosis was shown to be inactive on VA examination in December 1953.  Thereafter, the following evaluations were assigned under Diagnostic Code 6723: 100 percent from April 1, 1952 to December 3, 1955; 50 percent from December 4, 1955 to December 3, 1959; 30 percent from December 4, 1959 to December 3, 1964; and noncompensable from December 4, 1964.

Private treatment records show that the Veteran was diagnosed with tonsillar carcinoma in December 2002.  During the course of evaluation and treatment, he told a private otolaryngologist, B. W., M.D., in November 2002 that he had smoked three packs of cigarettes per day for 60 years and quit one and a half years ago.  He reported the same smoking history to a private oncologist in December 2002.

During a November 2004 VA pulmonary consultation, the Veteran complained of breathing difficulty and night time wheezing.  He reported that he was a two pack a day smoker and quit eight years ago and that he was hospitalized for tuberculosis in 1951.  Following a physical examination, review of an October 2004 chest x-ray study that specifically showed no significant scarring related to the prior history of tuberculosis, and review of a pulmonary function test (PFT) the assessment included moderate chronic obstructive airway disease with significant reversibility after the administration of bronchodilators.  The pulmonologist opined that the etiology of the obstructive airway disease was smoker's disease.

During a June 2005 VA respiratory examination, the Veteran stated that he smoked one pack of cigarettes for about 50 years and quit in 2000.  He described his breathing complaints and medical history.  The diagnosis included history of pulmonary tuberculosis 1950s with treatment for 14 months at Valley Forge Hospital, moderate chronic obstructive pulmonary disease (COPD), and history of bronchial asthma.  The examiner concurred with the November 2004 pulmonologist that the Veteran's obstructive airway disease was related to smoker's disease and not to his service-connected tuberculosis.  An associated chest x-ray report indicated that no active disease was detected, noting that the cardiomediastinal silhouette was normal, and there was no evidence of congestive heart failure, consolidation, atelectasis, or effusion.

Again, the Veteran contends that he has a current breathing disorder as a result of service-connected minimal inactive pulmonary tuberculosis, claiming that the tuberculosis damaged or scarred his lungs; he doubts his breathing problems were caused by smoking heavily for at least five decades because he states that the breathing problems began more than two years after he quit smoking.  

The Board notes that the Veteran may be compensated only for service-connected disability, and the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  A critical question to be determined in connection with this appeal, therefore, is whether the Veteran's current complaints of breathing problems can be attributed in any degree to his service-connected minimal inactive pulmonary tuberculosis, or whether his breathing problems are attributed to non-service connected pathology resulting from his history of smoking between one and three packs of cigarettes per day for at least 50 years.

Relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should ask the Veteran to specify all of the private medical providers where he has received treatment for his pulmonary tuberculosis disability or other pulmonary disorders since May 2005.  In addition, relevant VA treatment records dated from May 2005 to the present from the Erie VA medical center, including the outpatient clinic in Meadville, should be requested.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA pulmonary tuberculosis examination by a physician to determine the current nature of his minimal inactive pulmonary tuberculosis disability and whether it caused any current pulmonary symptoms or disorder(s).  All indicated tests and studies are to be performed.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examinations.

After reviewing the record and examining the Veteran, the examiner is asked to respond to the following:

(a) Describe any objective evidence of lung damage, including any scarring, that can be attributed to service-connected minimal inactive pulmonary tuberculosis.  
(b)  Are any current pulmonary symptoms attributable 
to the Veteran's minimal inactive pulmonary tuberculosis?  If so, please note such symptoms.  If not, please explain the medical basis for attributing the symptoms to a different etiology.
(c) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current pulmonary disorder was caused or aggravated (permanently worsened beyond normal progression) by the service-connected minimal inactive pulmonary tuberculosis.  If the examiner finds that a current pulmonary disorder is aggravated by the service connected minimal inactive pulmonary tuberculosis, he/she should quantify the degree of aggravation

A medical analysis and rationale must be included with each opinion.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

